Case: 17-12571   Date Filed: 04/05/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12571
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:16-cv-00934-PGB-GJK



ROBERT MONI,

                                                     Plaintiff-Appellant,

                                  versus

VOLUSIA COUNTY, CORP.,
BEN F. JOHNSON,
Sheriff,

                                                     Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 5, 2018)

Before JULIE CARNES, ANDERSON, and HULL, Circuit Judges.

PER CURIAM:
               Case: 17-12571      Date Filed: 04/05/2018    Page: 2 of 4


      Robert Moni, proceeding pro se, appeals the order granting the dismissal

with prejudice of his action for violations of the Fourteenth Amendment, 18 U.S.C.

§ 1346, 21 U.S.C. § 848, 18 U.S.C. § 1961, 18 U.S.C. § 242, and for intentional

infliction of emotional distress (“IIED”). On appeal, Moni argues that the district

court erred in concluding that his amended complaint failed to state a sufficient

factual basis to sustain the various causes of action contained in the complaint.

      We review a district court’s dismissal of a complaint for failure to state a

claim under Fed. R. Civ. P. 12(b)(6) de novo. Young Apartments, Inc. v. Town of

Jupiter, FL, 529 F.3d 1027, 1037 (11th Cir. 2008). To survive dismissal for failure

to state a claim, “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and formulaic

recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 545, (2007). A complaint must contain sufficient factual

matters, accepted as true, to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We accept the allegations in the

complaint as true and construe them in the light most favorable to the plaintiff.

Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008).

      “The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

“Whether a claim ‘arises under’ federal law ‘is governed by the “well-pleaded


                                            2
               Case: 17-12571     Date Filed: 04/05/2018    Page: 3 of 4


complaint rule,” which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff’s properly pleaded complaint.’”

Dunlap v. G&L Holding Grp., Inc., 381 F.3d 1285, 1290 (11th Cir. 2004) (quoting

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987)).

      “The Equal Protection Clause of the Fourteenth Amendment commands that

no State shall ‘deny to any person within its jurisdiction the equal protection of the

laws,’ which is essentially a direction that all persons similarly situated should be

treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

A plaintiff must show that he has been treated differently on account of some form

of invidious discrimination tied to a constitutionally protected interest. Sweet v.

Sec’y, Dep’t of Corr., 467 F.3d 1311, 1319 (11th Cir. 2006).

      We conclude that the district court did not err in dismissing Moni’s amended

complaint with prejudice for failure to state a claim for which relief can be granted.

As to Moni’s claims under 18 U.S.C. § 1346, 21 U.S.C. § 848, and 18 U.S.C. §

242, none of these statutes provide a private right of action, and so he fails to state

a claim for which relief can be granted. Moreover, we agree with the district court

in its Order of May 11, 2017, that the amended complaint contains insufficient

“alleged facts that would support a cause of action under any of the federal statutes

listed” (including 18 U.S.C. § 1961 with respect to which a private cause of action

could have existed). Because we agree with the district court that there is no


                                           3
              Case: 17-12571    Date Filed: 04/05/2018   Page: 4 of 4


federal question presented in Moni’s amended complaint we do not need to discuss

the adequacy of Moni’s state law cause of action for IIED. Accordingly, we affirm.

      AFFIRMED.




                                        4